Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donald et al. (US 2018/0056989 A1) in view of Leinfelder (US 2014/0058587 A1).
As to claims 1, 7, Donald teaches a vehicle control system, comprising:	a terminal (Donald: a smart phone – [58]) including an input/output unit configured to accept an operation input  by a user (a driver input through a smart phone input interface (e.g. a touchscreen) – [59]) The parking assistance system may be activated by driver input from outside of the vehicle through the smart phone – [58]),	wherein, in the remote parking processing, the control device is configured to obtain a direction of a sightline of the Video data may be analyzed to determine a direction in which the driver is facing by using recognition of facial features. Should the face be directed away from the vehicle, then a pause command is output to pause a parking operation and stop movement of the vehicle. In this way, the system can be used to detect which way the driver is facing and to pause the parking operation if the driver looks away from the vehicle. [63]).	However, the input/output unit being configured “to display a notification to the user”, and the terminal including “an operator monitoring unit configured to monitor the user performing the operation input”, and the control device configured to “obtain a direction of a sightline of the user based on information obtained by the operator monitoring unit” may not be explicitly disclosed.	In a related invention, Leinfelder teaches the input/output unit configured to display a notification to the user (Leinfelder: The end of the method according to the invention can be signaled to the operator by a corresponding display on the display of the mobile control device – [79]), andsmart phone – [58], w.r.t. Leinfelder: smartphone – [20]) including an operator monitoring unit configured to monitor the user performing the operation input (Leinfelder: The head orientation and/or viewing direction of the operator can for example be determined in that the images which are detected by the first camera device are analyzed by an appropriate image analysis software or device and a head which is recognized in the images is analyzed for example with regard to the position of the eyes, the position of the ears and/or the position of the nose. This allows determining the head orientation and/or the viewing direction of the operator relative to the first camera device of the mobile control device or relative to the mobile control device. – [38]; The first camera device is arranged on the side of the smartphone on which the (main)display device (display) is also located. Such first camera devices are usually provided in smartphones for video-telephony. By means of such first camera devices images of the head of the operator can advantageously be recorded in temporal sequence – [34]), and	obtain a direction of a sightline of the user based on information obtained by the operator monitoring unit (Leinfelder: Data relating to the actual head orientation and/or viewing direction of the operator can be transmitted to an analysis device in the vehicle. – [53]). 	It would have been obvious to incorporate the teachings of Leinfelder into the system of modified Jecker such that the input/output unit be configured to display a notification to the user, the terminal include an operator monitoring unit configured to monitor the user performing the operation 
As to claim 2, the combination teaches the vehicle control system according to claim 1, wherein, in the remote parking processing, the control device is configured to prohibit the movement of the vehicle in the case where the control device determines that the sightline of the user is directed to the terminal when the operation input is accepted, and permit the movement of the vehicle in a case where the control device determines that the sightline of the user is directed to the vehicle within a prescribed acceptance period after the operation input is accepted (Donald: remote parking processing is performed on the basis of receiving activation information, see The parking assistance system may be activated by driver input from outside of the vehicle through the smart phone – [58]; movement is prohibited if the sightline of the user is not directed to the vehicle, see Video data may be analyzed to determine a direction in which the driver is facing by using recognition of facial features. Should the face be directed away from the vehicle, then a pause command is output to pause a parking operation and stop movement of the vehicle. In this way, the system can be used to detect which way the driver is facing and to pause the parking operation if the driver looks away from the vehicle. – [63]).
As to claim 4, the combination teaches the vehicle control system according to claim 2, wherein, in the remote parking processing, the control device is configured to determine that the sightline of the user is directed to the vehicle in a case where the sightline of the user is not directed to the terminal (Donald: movement is prohibited if the sightline of the user is not directed to the vehicle, see Video data may be analyzed to determine a direction in which the  – [63]).
As to claim 5, the combination teaches the vehicle control system according to claim 1, wherein the operator monitoring unit is configured to capture an image of a face of the user performing the operation input (Leinfelder: The head orientation and/or viewing direction of the operator can for example be determined in that the images which are detected by the first camera device are analyzed by an appropriate image analysis software or device and a head which is recognized in the images is analyzed for example with regard to the position of the eyes, the position of the ears and/or the position of the nose. This allows determining the head orientation and/or the viewing direction of the operator relative to the first camera device of the mobile control device or relative to the mobile control device. – [38]), and the control device is configured to obtain the direction of the sightline of the user based on the image captured by the operator monitoring unit (Leinfelder: Data relating to the actual head orientation and/or viewing direction of the operator can be transmitted to an analysis device in the vehicle. – [53]).
As to claim 6, the combination teaches the vehicle control system according to claim 1, wherein the operator monitoring unit is configured to capture an image of a face of the user performing The head orientation and/or viewing direction of the operator can for example be determined in that the images which are detected by the first camera device are analyzed by an appropriate image analysis software or device and a head which is recognized in the images is analyzed for example with regard to the position of the eyes, the position of the ears and/or the position of the nose. This allows determining the head orientation and/or the viewing direction of the operator relative to the first camera device of the mobile control device or relative to the mobile control device. – [38]), the terminal includes a first position identifying unit configured to identify a position of the terminal and the control device includes a second position identifying unit configured to identify a position of the vehicle (Donald – A position of the driver device is determined. The position may be determined in at least two dimensional space in a coordinate system defined with respect to the vehicle – [60]), and the control device is configured to obtain the direction of the sightline of the user based on the image captured by the operator monitoring unit (Leinfelder: Data relating to the actual head orientation and/or viewing direction of the operator can be transmitted to an analysis device in the vehicle. – [53]), obtain a direction from the terminal to the vehicle based on the position of the terminal and the position of the vehicle (Donald: The system is able to limit the field of view of the video data based driver device position data that includes an angular position around the vehicle.  –
 [43]), and determine that the sightline of the user is directed to the vehicle in a case where an angle between the direction of the sightline of the user and the direction from the terminal to the vehicle is a check is made that the driver is facing towards the vision system –[63]).


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT F EVANS whose telephone number is (571)270-5326.  The examiner can normally be reached on Monday-Friday from 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached via telephone (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



/G.F.E/Examiner, Art Unit 3663                                                                                                                                                                                                        

/JONATHAN M DAGER/Primary Examiner, Art Unit 3663